UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51882 VOICESERVE, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Cavendish House, 369 Burnt Oak Broadway, Edgware, Middlesex HA8, 5AW (Address of principal executive offices) (Zip Code) 44 (Issuer’s telephone number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 17, 2009: 32,402,935 shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements F- Item 2. Management’s Discussion and Analysis or Plan of Operation 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 3 Item 4T. Controls and Procedures 3 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 4 Item 1A.Risk Factors. 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 4 Item 3. Defaults Upon Senior Securities. 4 Item 4. Submission of Matters to a Vote of Security Holders. 4 Item 5. Other Information. 4 Item 6. Exhibits 4 SIGNATURES 5 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Page Financial Statements: Consolidated Balance Sheets as of September 30, 2009 (Unaudited) and March 31, 2009 F-2 Consolidated Statements of Operations for the three and six months ended September 30, 2009 and2008 (Unaudited) F-3 Consolidated Statements of Changes in Stockholders’ Equity for the six months ended September 30, 2009 (Unaudited) F-4 Consolidated Statements of Cash Flows for the six months ended September 30, 2009 and2008 (Unaudited) F-5 Notes to Consolidated Financial Statements F-6 F-1 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Balance Sheets September 30, March 31, 2009 2009 Assets (Unaudited) Current assets: Cash and cash equivalents $ 156,283 $ 175,072 Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively 81,452 31,243 Prepaid expenses 57,183 19,837 Total current assets 294,918 226,152 Property and equipment, net of accumulated depreciation of $61,594 and $53,986, respectively 12,815 13,084 Intangible assets, net ofaccumulated amortization of $392,917 and $277,917, respectively 2,338,874 2,365,874 Total assets $ 2,646,607 $ 2,605,110 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 307,309 $ 176,045 Accrued expenses payable 45,480 48,347 Deferred software license fees 212,166 121,993 Loans payable to related parties 36,078 60,514 Due sellers of VoipSwitch Inc. 150,000 150,000 Total current liabilities 751,033 556,899 Stockholders' equity : Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 32,402,935 and 29,402,935shares, respectively 32,403 29,403 Additional paid-in capital 4,714,875 4,330,765 Deficit (2,830,631 ) (2,328,713 ) Accumulated other comprehensive income (loss) (21,073 ) 16,756 Total stockholders' equity 1,895,574 2,048,211 Total liabilities and stockholders' equity $ 2,646,607 $ 2,605,110 See notes to consolidated financial statements. F-2 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Six Months Ended September 30, Ended September 30, 2009 2008 2009 2008 Operating revenues: Software license fees $ 725,709 $ 330,367 $ 1,363,700 $ 528,572 Revenues from communications air time 23,662 157,256 46,449 428,369 Net sales of communications devices 534 1,660 Total operating revenues 749,905 487,623 1,411,809 956,941 Cost of operating revenues: Software license fees 218,901 186,043 424,983 347,271 Communications air time 36,834 269,032 78,706 533,332 Communications devices 122 - 122 - Total cost of operating revenues 255,857 455,075 503,811 880,603 Gross profit 494,048 32,548 907,998 76,338 Operating expenses: Selling, general and administrative expenses (including stock - based compensation of $7,845, $0, $387,110, and $0, respectively) 551,529 203,179 1,409,897 449,783 Total operating expenses 551,529 203,179 1,409,897 449,783 Income (loss) from operations (57,481 ) (170,631 ) (501,899 ) (373,445 ) Interest income - 5 1 141 Interest expense 3 (857 ) (20 ) (1,126 ) Income (loss) before income taxes (57,478 ) (171,483 ) (501,918 ) (374,430 ) Income taxes (benefit) - Net income (loss) $ (57,478 ) $ (171,483 ) $ (501,918 ) $ (374,430 ) Net income (loss) per share - basic and diluted $ (0.00 ) $ (0.01 ) $ (0.02 ) $ (0.01 ) Weighted average number of shares outstanding - basic and diluted 32,402,935 28,946,413 31,578,760 28,918,424 See notes to consolidated financial statements. F-3 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity Six Months Ended September 30, 2009 (Unaudited) Accumulated Common Stock Additional Other Total $.001 par value Paid-In Comprehensive Stockholders' Shares Amount Capital Deficit Income (Loss) Equity Balances, March 31, 2009 29,402,935 $ 29,403 $ 4,330,765 $ (2,328,713 ) $ 16,756 $ 2,048,211 Shares issued for services 3,000,000 3,000 372,000 - - 375,000 Stock options expense - - 12,110 - - 12,110 Foreign currency translation adjustment - (37,829 ) (37,829 ) Net income (loss) - - - (501,918 ) - (501,918 ) Balances, September 30, 2009 32,402,935 $ 32,403 $ 4,714,875 $ (2,830,631 ) $ (21,073 ) $ 1,895,574 See notes to consolidated financial statements. F-4 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Six Months Ended September 30, 2009 2008 Cash flows from operating activities: Net income (loss) $ (501,918 ) $ (374,430 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Stock-based compensation 387,110 - Depreciation 7,608 2,957 Amortization 115,000 115,000 Changes in operating assets and liabilities: Accounts receivable, net (50,209 ) 53,325 Prepaid expenses (37,346 ) 156,257 Accounts payable 131,264 25,282 Accrued expenses payable (2,867 ) (32,425 ) Deferred software license fees 90,173 (1,305 ) Net cash provided by (used in) operating activities 138,815 (55,339 ) Cash flows from investing activities: Acquisition of VoipSwitch Inc. (88,000 ) (99,000 ) Purchases of property and equipment (7,339 ) - Net cash provided by (used in) investing activities (95,339 ) (99,000 ) Cash flows from financing activities: Proceeds from sales of common stock - 99,845 Increase (decrease) in loans payable to related parties (24,436 ) (4,638 ) Net cash provided by (used in) financing activities (24,436 ) 95,207 Effect of exchange rate changes on cash and cash equivalents (37,829 ) 26,131 Increase (decrease) in cash and cash equivalents (18,789 ) (33,001 ) Cash and cash equivalents, beginning of period 175,072 50,046 Cash and cash equivalents, end of period $ 156,283 $ 17,045 Supplemental disclosures of cash flow information: Interest paid $ 20 $ 1,126 Income taxes paid $ - $ - See notes to consolidated financial statements. F-5 VOICESERVE, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2009 (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS VoiceServe, Inc. (“VoiceServe”) was incorporated in the State of Delaware on December 9, 2005 under the name 4306, Inc.On February 20, 2007, VoiceServe acquired 100% of the issued and outstanding stock of VoiceServe Limited (“Limited”), a corporation incorporated in the United Kingdom on March 21, 2002, in exchange for 20,000,000 shares of VoiceServe common stock (representing 100% of the issued and outstanding shares of VoiceServe after the exchange).From October 1, 2006 to February 20, 2007, Limited owned 100% of the issued and outstanding shares of VoiceServe.Accordingly, this acquisition was treated as a combination of entities under common control and was accounted for in a manner similar to pooling of interests accounting.The consolidated financial statements include the operations of VoiceServe from October 1, 2006 and the operations of Limited from its inception on March 21, 2002. On January 15, 2008, VoiceServe acquired 100% of the issued and outstanding stock of VoipSwitch Inc. (“VoipSwitch”), a corporation incorporated in the Republic of Seychelles on May 9, 2005 (see Note 3).VoipSwitch licenses software systems (online telephony management applications) to customers online.Generally, the license of a system includes remote installation and initial configuration of the main system, training relating to the use of the system and modules, and 1 year technical support. VoiceServe has had no operations; VoiceServe is a holding company for its wholly owned subsidiaries Limited (since February 20, 2007) and VoipSwitch (since January 15, Limited is engaged in the telephone communications business from its London, United Kingdom office.Limited offers customers through its software voice calls over the internet.The software allows computer users to access the Company’s exchange via the internet and through the exchange connect with numerous sources of telephone communications at discounted rates.Since January 15, 2008, Limited has also licensed VoipSwitch software systems. The consolidated financial statements include the accounts of VoiceServe and its wholly owned subsidiaries Limited and VoipSwitch (collectively, the “Company”).
